DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 100 is objected to because of the following informalities:  There appears to be a typographical error. Claim 100 is not a complete sentence.  Appropriate correction is required. For the purpose of examination, Examiner has interpreted the claim based upon the limitations that are present.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 93, 97-102 and 108 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,248,093 to Moberg.	As to claim 93, Moberg discloses a method for driving linear motion of a stopper disposed inside a cylindrical vial comprising: providing a base of a housing (208), a rotary drive including: a first cylindrical cog (first gear 202) with a plurality of circumferential protrusions and configured to rotate about a first rotational axis; and a first threaded element  (203) rotationally coupled to the cylindrical cog and axially stationary relative to the cylindrical cog; threadedly coupling the first threaded element (203) to a second threaded element (204) that is coupled to the stopper (205) and rotationally fixed relative to the vial  (plunger slide moves axially, Figure 2); attaching a housing top of the housing to the base, such that the rotary drive and the vial are contained between the housing top and the base (contained in water resistant housing 208, Figure 2); powering a motor via a battery (DC motor, Column 1, lines 45-47); and rotating a second cog (second gear, 202) that is attached to the motor about a second rotational axis to rotate the first cylindrical cog and the first threaded element with respect to the vial, thus axially moving the second threaded element and the stopper (Column 2 lines 23-25). 	As to claim 97, Moberg discloses a method further including advancing a plunger with the second threaded element (204, Column 2, lines 23-25). 	As to claim 98, Moberg discloses an apparatus for administering a substance to a subject, comprising: a housing; a vial (206) positioned within the housing that contains the substance and extends along a longitudinal axis; a stopper (205) slidably coupled within the vial and configured to seal the vial; a first threaded component (203) positioned coaxial to the stopper and operably connected to the stopper, such that rotation of the first threaded component linearly moves the stopper through the vial to force the substance from the vial (Column 2, lines 23-35); a motor (201); a battery configured to power the motor (DC motor, Column 1, lines 45-47); a first cog (first gear, 202) configured to be selectively rotted by the motor about a first axis; a second cog (second gear, 202) mechanically coupled to the first cog and the first threaded component; such that rotation of the first cog causes rotation of the second cog about the second axis laterally spaced from the first axis and rotation of  first threaded component (Column 2, lines 23-35). 	As to claim 99, Moberg discloses the apparatus wherein the first threaded component is axially immobile with respect to the vial (Figure 2). 	As to claim 100, Moberg discloses the apparatus further comprising a second threaded component (204) threadedly coupled to the first threaded component and coupled to the stopper, such that rotation of the first threaded component axially translates the second threaded component and the stopper (Figure 2).	As to claim 101, Moberg discloses the apparatus wherein the second threaded component is rotationally fixed relative to the vial (Figure 2).	As to claim 102, Moberg discloses the apparatus further comprising: a cannula spaced from the vial and extending through the housing: and a tube extending from the vial to the cannula that places the tube and cannula in fluid communication (infusion set, 207, Figure 2).	As to claim 106, Moberg discloses the apparatus wherein the housing comprises a housing top and a base coupled to the housing top, wherein the vial is attached to the base (assembly contained in water resistant housing, 208, Figure 2). 	As to claim 107, Moberg discloses the apparatus wherein the base defines a bottom surface, and the vial extends along an axis that is substantially parallel to the bottom surface (Figure 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 94-96 and 103-105 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,248,093 to Moberg in view of US 2002/0120186 to Keimel.	As to claims 94-96, Moberg discloses the method further comprising receiving a detected parameter from a sensor; and controlling the motor via a control unit based on the detected parameter, wherein the sensor is disposed externally to and spaced from the housing. In analogous prior art, Keimel discloses the method comprising receiving a detected parameter from a sensor; and controlling the motor via a control unit based on the detected parameter, wherein the sensor is disposed externally to and spaced from the housing (50, Figure 2 and [0008]). It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Moberg with the step of receiving a detected parameter from a sensor; and controlling the motor via a control unit based on the detected parameter, wherein the sensor is disposed externally to and spaced from the housing to sense signals within a living body [0006] and provide therapy based on one or more of the sensed signals [0008].	As to claims 103-105, Moberg discloses a control unit configured to control the motor (programmable controls can operate the drive motor continuously (Column 1, lines 26-29), but fails to disclose a sensor configured to provide the control unit with a detected parameter, wherein the control unit is configured to control the motor based on the detected parameter, wherein the sensor is configured to detect one or more physiological parameters of a subject, the sensor is disposed externally to and spaced from the housing. In analogous prior art, Mernoe discloses a sensor (50) configured to provide the control unit with a detected parameter, wherein the control unit is configured to control the motor based on the detected parameter, wherein the sensor is configured to detect one or more physiological parameters of a subject, the sensor is disposed externally to and spaced from the housing (Figure 2 and [0008]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Moberg with a sensor configured to provide the control unit with a detected parameter, wherein the control unit is configured to control the motor based on the detected parameter, wherein the sensor is configured to detect one or more physiological parameters of a subject, the sensor is disposed externally to and spaced from the housing, as taught by Mernoe, to sense signals within a living body [0006] and provide therapy based on one or more of the sensed signals [0008].
Claims 108 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,248,093 to Moberg in view of WO 2007/056504 to Mernoe. 	As to claim 108, Moberg discloses the apparatus as claimed but fails to explicitly disclose that the base is configured to attach to a skin surface of a subject via adhesive applied to the bottom surface. In analogous prior art, Mernoe discloses an infusion pump with a base (carrier frame) that may be adhered to the skin of a user (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Moberg with the base configured to attach to a skin surface of a subject via adhesive applied to the bottom surface, as taught by Mernoe, to enable temporary adhesion of the pump body to another surface. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783